                             UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TENNESSEE

  GREGORY WAYNE LEAKE,                         )
                                               )
               Plaintiff,                      )
                                               )
  v.                                           )      No.    2:19-CV-82-TAV-CRW
                                               )
  JAMES HARVILLE,                              )
                                               )
               Defendant.                      )


                                   JUDGMENT ORDER

        For the reasons set forth in the memorandum opinion filed herewith, Defendant’s

  motion for summary judgment [Doc. 23] is GRANTED and this prisoner’s pro se

  complaint for violation of 42 U.S.C. § 1983 is DISMISSED with prejudice. Because the

  Court CERTIFIED in the memorandum opinion that any appeal from this dismissal would

  not be taken in good faith, should Plaintiff file a notice of appeal, he is DENIED leave to

  appeal in forma pauperis. See 28 U.S.C. § 1915(a)(3); Fed. R. App. P. 24.

        The Clerk is DIRECTED to close the file.

        ENTER:


                                     s/ Thomas A. Varlan
                                     UNITED STATES DISTRICT JUDGE


  ENTERED AS A JUDGMENT

        s/ John L. Medearis
        CLERK OF COURT




Case 2:19-cv-00082-TAV-CRW Document 29 Filed 03/16/21 Page 1 of 1 PageID #: 145
